PER CURIAM.
We find error only in the trial court’s retention of jurisdiction over one-half of appellant’s sentences. In accordance with this court’s opinion in Hayes v. State, 448 So.2d 84 (Fla. 2d DCA 1984), on motion to modify mandate, 452 So.2d 656 (1984), we remand these cases to the trial court for correction of the sentences to reflect the trial court’s retention of jurisdiction over only one-third of the sentences.
Appellant’s judgments and sentences are otherwise AFFIRMED.
GRIMES, A.C.J., and OTT and LEHAN, JJ., concur.